Title: From George Washington to the Citizens of Fredericksburg, 14 February 1784
From: Washington, George
To: Citizens of Fredericksburg



[Fredericksburg, Va., c.14 February 1784]
To the Worshipful the Mayor and Commonality of the Corporation of Fredericksburgh.Gentlemen,

With the greatest pleasure, I receive in the character of a private Citizen, the honor of your Address.
To a benevolent Providence, and the fortitude of a brave and virtuous army, supported by the general exertion of our common Country, I stand indebted for the plaudits you now bestow.

The reflection however, of having met the congratulating smiles and approbation of my Fellow-Citizens, for the part I have acted in the Cause of Liberty and Independence, cannot fail of adding pleasure to the other sweets of domestic life; and my sensibility of them is heightened by their coming from the respectable Inhabitants of the place of my growing Infancy and the honorable mention which is made of my revered Mother; by whose Maternal hand (early deprived of a Father) I was led to Manhood.
For the expressions of personal affection & attachment, and for your kind wishes for my future Welfare, I offer grateful thanks, and my sincere prayers for the happiness and prosperity of the Corporate Town of Fredericksburg.

Go: Washington

